     Case: 1:21-cv-03406 Document #: 34 Filed: 08/13/21 Page 1 of 2 PageID #:385




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


E.F. LICENSING, LLC
                                                    CASE NO.: 1:21-CV-03406
       PLAINTIFF,

V.
                                                    JUDGE JOHN J. THARP, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                    MAGISTRATE JUDGE YOUNG B. KIM
       DEFENDANTS.


                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, with prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                    NO.                           DEFENDANT
                    17                              ArtAndHue


     Dated:     August 13, 2021              Respectfully submitted,

                                             /s/ Sofia Quezada
                                             Ann Marie Sullivan
                                             Alison Carter
                                             AM Sullivan Law, LLC
                                             1440 W. Taylor St., Suite 515
                                             Chicago, Illinois 60607
                                             Telephone: 224-258-9378
                                             E-mail: sjq@amsullivanlaw.com
                                             ATTORNEYS FOR PLAINTIFF
    Case: 1:21-cv-03406 Document #: 34 Filed: 08/13/21 Page 2 of 2 PageID #:386




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document was electronically filed on August 13, 2021 with the Clerk of the Court using the

CM/ECF system, which will automatically send an email notification of such filing to all registered

attorneys of record.



                                                     /s/ Sofia Quezada
                                                     Sofia Quezada
